Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on November 19, 2021 is acknowledged.
3.	Claims 1-22 are pending in this application.


Restriction
4.	Applicant’s election of Group 1 (claims 1-21) and the election of the species pancreatic cancer as the species of cancer, alpha-methyl-DL-tyrosine as the species of tyrosine derivative, ketogenic diet as the species of subject’s diet, oral administration as the species of administration route, 100-1200 mg as the species of dose, rapamycin as the species of additional agent, and 5,5-diphenylhydantoin as the species of CPY 3A4 promoter in the reply filed on November 19, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Restriction requirement is deemed to be proper and is made FINAL in this office action. Claim 22 is withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Claims 1-21 are examined on the merits in this office action.



Objections
5.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention provides methods for treating cancer.” at line 1 of the abstract. Applicant should correct these informalities. See MPEP 608.01(b). The abstract may be amended to recite, “Methods for treating cancer is described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.




Rejections
35 U.S.C. 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 8 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Regarding claims 8 and 21 the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

35 U.S.C. 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al (Anti-Cancer Drugs, 2006, 17: 269-278).
12.	Aoki et al teach bastadin 6, a spongean brominated tyrosine derivative, inhibits tumor angiogenesis by inducing selective apoptosis to endothelial cells (see Title). Aoki et al teach that human epidermoid carcinoma cells, A431, were cultured in DMEM medium supplemented with heat-inactivated 10% FBS and kanamycin (50 g/ml) and were implanted s.c. into the right ventral flank of 6-week-old female athymic mice (BALB/c, nu/nu; SLC). Bastadin 6 was administered by two protocols starting at eh early or late stage of xenograft development. In the former, the administration (100 or 500 g/kg/day) of bastadin 6 was started at the day of A431 cell implantation (every other day for 2 weeks, 7 times in total). Bastadin 6 was administered by i.p. injection as a suspension of 0.1% CMC. Tumor growth was measured trice a week by alipers (see p. 271, right column, bottom “In vivo experiment using tumor xenografts” to p. 272, left column top). Since the reference teaches administering the tyrosine derivative to a patient, the reference anticipates instant claim 1.

13.	Claims 1, 8-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman reference (WO2017/160895), as evidenced by Zhang et al (Biochemical Pharmacology, 2003, 65(11): 1889-1896).
14.	Hoffman reference teaches a method of treating cancer in a patient comprising administering to the patient a therapeutically effective amount of L-rhamnose and a therapeutically effective amount of a leucine aminopeptidase inhibitor (see claim 1), wherein the leucine aminopeptidase inhibitor is N-[(2S,3R)-3-amino-2-hydroxy-4-phenyl-butyryl]-L-leucine (see claim 2), wherein the leucine aminopeptidase inhibitor is rapamycin (see claim 3), wherein the cancer is bladder cancer, breast cancer…pancreatic cancer, prostate cancer…(see claim 10), further comprising administering to the patient a therapeutically effective amount of a tyrosine hydroxylase inhibitor, melanin, a melanin promoter, or a combination thereof (see claim 13), wherein the tyrosine hydroxylase inhibitor is one or more of methyl (2R)-2-amino-3-(2-chloro-4-hydroxyphenyl) propanoate…and an a-methyl-DL-tyrosine (see claim 14), meeting the limitation of instant claims 1, 8, 9, 16-19 and 21. Please note: claims do not identify the patient population. Claim 1 recites, “A method of treating cancer in a subject comprising reducing the subject’s glycogen stores; and administering to the subject an effective amount of a tyrosine derivative.” Since the patient population has not been defined, anyone being administered the same compound would have the same end results, i.e., reducing glycogen stores, and treating cancer. Hoffman reference teaches that the tyrosine hydroxylase inhibitor can be administered to the patient orally, subcutaneously, intravenously, transdermally…(see paragraph [0035]), meeting the limitation of instant claim 10. Hoffman reference teaches that “those skilled in the art will be able to determine the therapeutically effective amount of the tyrosine hydroxylase inhibitor. For example, it is envisioned that about 10-2000 mg, preferably, 150-300 mg, of the tyrosine hydroxylase inhibitor (e.g., a-methyl-DL-tyrosine) is orally administered daily. In some aspects, about 10, 20, 30…or about 1000 mg of the tyrosine hydroxylase inhibitor (e.g., a-methyl-DL-tyrosine) is administered daily (see paragraph [0036]), meeting the limitation of instant claims 11-12. Hoffman reference teaches that tyrosine hydroxylase inhibitor can be administered as a single dose or in substantially equal doses throughout the day (see paragraph [0036]), meeting the limitation of instant claim 13. Hoffman reference teaches a p450 3A4 promoter, wherein the p450 3A4 promoter is 5,5-dipheylhydantoin, valproic acid, or carbamazepine (see claims 13 and 16), meeting the limitation of instant claims 14-15. As evidenced by Zhang et al (P450 3A4 is also known as CYP3A4 (see abstract).
With respect to the limitation in the preamble of claim 1, “A method of treating cancer in a subject comprising reducing the subject’s glycogen stores..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.
Additionally, the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. Since the reference teaches ALL of the active method steps of instant claims, i.e., the same patient population and the same compound, the reference anticipates instant claims 1, 8-19 and 21.

15.	Claims 1, 8-10, 14-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman reference (WO 2013/109610), as evidenced by Zhang et al (Biochemical Pharmacology, 2003, 65(11): 1889-1896).
16.	Hoffman reference teaches a method of treating cancer in a subject comprising administering an effective amount of a tyrosine hydroxylase inhibitor, melanin, a melanin promoter, or a combination thereof, a p450 3A4 promoter, and a leucine aminopeptidase inhibitor to the subject in need thereof (see claim 29). Hoffman reference teaches that the tyrosine hydroxylase inhibitor is a tyrosine derivative (see claim 38), and wherein the tyrosine derivative is one or more selected from...a-methyl-DL-tyrosine (see claim 39), wherein 60 mg of the tyrosine derivative is administered orally (see claim 40), whrein the p450 3A4 promoter is 5, 5-diphenylhydantoin (see claim 44), wherein the p450 3A4 promoter is valproic acid or carbamazepine (see claim 46), wherein the leucine aminopeptidase inhibitor is N-[(2S,3R)-3-amino-2-hydroxy-4-phenyl-butyryl]-L-leucine (see claim 47), wherein the leucine aminopeptidase inhibitor is rapamycin (see claim 49), wherein the cancer is ovarian cancer, breast cancer…pancreatic cancer…(see claim 57), meeting the limitation of instant claims 1, 8-10, 14-19 and 21. As evidenced by Zhang et al (P450 3A4 is also known as CYP3A4 (see abstract).
With respect to the limitation in the preamble of claim 1, “A method of treating cancer in a subject comprising reducing the subject’s glycogen stores..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.
Additionally, the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. Since the reference teaches ALL of the active method steps of instant claims, i.e., the same patient population and the same compound, the reference anticipates instant claims 1, 8-10, 14-19 and 21.


35 U.S.C. 103
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.	Claims 1-21 is/are rejected under 35 U.S.C. 103 as being obvious over Hoffman reference (WO2017/160895), as evidenced by Zhang et al (Biochemical Pharmacology, 2003, 65(11): 1889-1896), in view of Longo et al (US 2011/0118528, filed with IDS).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
21.	Hoffman reference teaches a method of treating cancer in a patient comprising administering to the patient a therapeutically effective amount of L-rhamnose and a therapeutically effective amount of a leucine aminopeptidase inhibitor (see claim 1), wherein the leucine aminopeptidase inhibitor is N-[(2S,3R)-3-amino-2-hydroxy-4-phenyl-butyryl]-L-leucine (see claim 2), wherein the leucine aminopeptidase inhibitor is rapamycin (see claim 3), wherein the cancer is bladder cancer, breast cancer…pancreatic cancer, prostate cancer…(see claim 10), further comprising administering to the patient a therapeutically effective amount of a tyrosine hydroxylase inhibitor, melanin, a melanin promoter, or a combination thereof (see claim 13), wherein the tyrosine hydroxylase inhibitor is one or more of methyl (2R)-2-amino-3-(2-chloro-4-hydroxyphenyl) propanoate…and an a-methyl-DL-tyrosine (see claim 14), meeting the limitation of instant claims 1, 8, 9, 16-19 and 21. Please note: claims do not identify the patient population. Claim 1 recites, “A method of treating cancer in a subject comprising reducing the subject’s glycogen stores; and administering to the subject an effective amount of a tyrosine derivative.” Since the patient population has not been defined, anyone being administered the same compound would have the same end results, i.e., reducing glycogen stores, and treating cancer. Hoffman reference teaches that the tyrosine hydroxylase inhibitor can be administered to the patient orally, subcutaneously, intravenously, transdermally…(see paragraph [0035]), meeting the limitation of instant claim 10. Hoffman reference teaches that “those skilled in the art will be able to determine the therapeutically effective amount of the tyrosine hydroxylase inhibitor. For example, it is envisioned that about 10-2000 mg, preferably 150-300 mg, of the tyrosine hydroxylase inhibitor (e.g., a-methyl-DL-tyrosine) is orally administered daily. In some aspects, about 10, 20, 30…or about 1000 mg of the tyrosine hydroxylase inhibitor (e.g., a-methyl-DL-tyrosine) is administered daily (see paragraph [0036]), meeting the limitation of instant claims 11-12. Hoffman reference teaches that tyrosine hydroxylase inhibitor can be administered as a single dose or in substantially equal doses throughout the day (see paragraph [0036]), meeting the limitation of instant claim 13. Hoffman reference teaches a p450 3A4 promoter, wherein the p450 3A4 promoter is 5,5-dipheylhydantoin, valproic acid, or carbamazepine (see claims 13 and 16), meeting the limitation of instant claims 14-15. As evidenced by Zhang et al (P450 3A4 is also known as CYP3A4 (see abstract).
With respect to the limitation in the preamble of claim 1, “A method of treating cancer in a subject comprising reducing the subject’s glycogen stores..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.
Additionally, the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. Since the reference teaches ALL of the active method steps of instant claims, i.e., the same patient population and the same compound, the reference anticipates instant claims 1, 8-19 and 21.
The difference between the reference and the instant claims is that the reference does not teach subject’s diet, subject has been fasting for at least 8 hours, reduction is effected for a period of at least 8 hours prior to administration, and at least three weeks of results.
22.	However, Longo et al teach the method of protecting patients and sensitizing cancer cells in combination with chemotherapy and/or radiation therapy (see abstract). Longo et al teach a caloric-restricted ketogenic diet (90% of calories fat derived) for 3 days reduces serum IGF-1 and glucose (see paragraph {0154]). Longo et al teach a method of alleviating cancer growth or a symptom of cancer, wherein a patient with cancer is identified and then provided with a first diet for a first determined period of time…300 grams total carbohydrates (about 1200 kilocarlories), therefore, in one version of the first diet, a majority of the calories from carbohydrates and proteins are eliminated (see paragraph [0080]). Longo et al teach that prior to first chemotherapy treatment the patient fasted for 48 hours and referred no adverse effects. During the second cycle the patient incorporated 60 hours of fasting prior to the chemotherapy followed by 5 hours post drug administration (see paragraph [0115]). Longo et al teach a third diet for a third predetermined period of time, and then afterwards, replenishing composition is administered…including histidine, serine, taurine, tyrosine, cysteine…(see paragraph [0084]). Longo et al teach that cancer refers to a disease or disorder characterized by uncontrolled division of cells and the ability of these cells to spread…Exemplary cancers include, but are not limited to…pancreatic cancer…(see paragraph [0077]). Longo et al teach that the effect is at least for three weeks (e.g., 4 to 14 days and so on) (see paragraph [0085]-[0089]). Longo et al teach radiation therapy administered to the patient during or after the patient consumes the second diet. Typically, the radiation therapy is administered after 48-72 hours of the second diet (see paragraph [0093]).
23.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hoffman reference as evidenced by Zhang with Longo et al because both Hoffman and Longo references teach treatment of cancer. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Longo et al teach that the method of treatment is for different types of cancer, including breast and pancreatic cancer, and by reducing a patient’s glycogen stores by low carbohydrate diet, calorie-restricted diet and fasting for period of time, reduced cancer growth without causing chronic weight loss in the patients (see abstract). 

24.	Claims 1-10 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman reference (WO 2013/109610), as evidenced by Zhang et al (Biochemical Pharmacology, 2003, 65(11): 1889-1896), in view of Longo et al (US 2011/0118528, filed with IDS).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
25.	Hoffman reference teaches a method of treating cancer in a subject comprising administering an effective amount of a tyrosine hydroxylase inhibitor, melanin, a melanin promoter, or a combination thereof, a p450 3A4 promoter, and a leucine aminopeptidase inhibitor to the subject in need thereof (see claim 29). Hoffman reference teaches that the tyrosine hydroxylase inhibitor is a tyrosine derivative (see claim 38), and wherein the tyrosine derivative is one or more selected from...a-methyl-DL-tyrosine (see claim 39), wherein 60 mg of the tyrosine derivative is administered orally (see claim 40), wherein the p450 3A4 promoter is 5, 5-diphenylhydantoin (see claim 44), wherein the p450 3A4 promoter is valproic acid or carbamazepine (see claim 46), wherein the leucine aminopeptidase inhibitor is N-[(2S,3R)-3-amino-2-hydroxy-4-phenyl-butyryl]-L-leucine (see claim 47), wherein the leucine aminopeptidase inhibitor is rapamycin (see claim 49), wherein the cancer is ovarian cancer, breast cancer…pancreatic cancer…(see claim 57), meeting the limitation of instant claims 1, 8-10, 14-19 and 21. As evidenced by Zhang et al (P450 3A4 is also known as CYP3A4 (see abstract).
With respect to the limitation in the preamble of claim 1, “A method of treating cancer in a subject comprising reducing the subject’s glycogen stores..”, please note that MPEP 2111.02 II states "a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." In the instant case, the preamble does not affect the method steps. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation.
Additionally, the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id. Since the reference teaches ALL of the active method steps of instant claims, i.e., the same patient population and the same compound, the reference anticipates instant claims 1, 8-10, 14-19 and 21.
The difference between the reference and the instant claims is that the reference does not teach subject’s diet, subject has been fasting for at least 8 hours, reduction is effected for a period of at least 8 hours prior to administration, and at least three weeks of results.
26.	However, Longo et al teach the method of protecting patients and sensitizing cancer cells in combination with chemotherapy and/or radiation therapy (see abstract). Longo et al teach a caloric-restricted ketogenic diet (90% of calories fat derived) for 3 days reduces serum IGF-1 and glucose (see paragraph {0154]). Longo et al teach a method of alleviating cancer growth or a symptom of cancer, wherein a patient with cancer is identified and then provided with a first diet for a first determined period of time…300 grams total carbohydrates (about 1200 kilocarlories), therefore, in one version of the first diet, a majority of the calories from carbohydrates and proteins are eliminated (see paragraph [0080]). Longo et al teach that prior to first chemotherapy treatment the patient fasted for 48 hours and referred no adverse effects. During the second cycle the patient incorporated 60 hours of fasting prior to the chemotherapy followed by 5 hours post drug administration (see paragraph [0115]). Longo et al teach a third diet for a third predetermined period of time, and then afterwards, replenishing composition is administered…including histidine, serine, taurine, tyrosine, cysteine…(see paragraph [0084]). Longo et al teach that cancer refers to a disease or disorder characterized by uncontrolled division of cells and the ability of these cells to spread…Exemplary cancers include, but are not limited to…pancreatic cancer…(see paragraph [0077]). Longo et al teach that the effect is at least for three weeks (e.g., 4 to 14 days and so on) (see paragraph [0085]-[0089]). Longo et al teach radiation therapy administered to the patient during or after the patient consumes the second diet. Typically, the radiation therapy is administered after 48-72 hours of the second diet (see paragraph [0093]).
27.	Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hoffman reference as evidenced by Zhang with Longo et al because both Hoffman and Longo references teach treatment of cancer. One of ordinary skill in the art would be motivated to combine with a reasonable expectation of success, since Longo et al teach that the method of treatment is for different types of cancer, including breast and pancreatic cancer, and by reducing a patient’s glycogen stores by low carbohydrate diet, calorie-restricted diet and fasting for period of time, reduced cancer growth without causing chronic weight loss in the patients (see abstract).  

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654